Name: Commission Regulation (EEC) No 1975/91 of 4 July 1991 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/20 Official Journal of the European Communities 5. 7. 91 COMMISSION REGULATION (EEC) No 1975/91 of 4 July 1991 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1630/91 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 1618/91 (3), as amended by Regulation (EEC) No 1698/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1618/91 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 1618/91 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 5 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 150, 15 . 6. 1991 , p. 19 . O OJ No L 149, 14 . 6. 1991 , p. 34. (4) OJ No L 156, 20 . 6. 1991 , p. 28 . 5. 7. 91 Official Journal of the European Communities No L 177/21 ANNEX to the Commission Regulation of 4 July 1991 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination Amount of refund 0402 21 11 900 112,00 0402 21 17 000 70,00 0402 21 19 300 99,72 0402 21 19 500 106,00 0402 21 19 900 112,00